Citation Nr: 1733519	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  08-32 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an extraschedular evaluation for service-connected lumbosacral strain.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Stacey P. Clark, Esq.


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel



INTRODUCTION

The appellant served on active duty in the Army from March 1988 to March 1992.  He is the recipient of the Army Achievement Medal and the Army Commendation Medal.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied a rating in excess of 20 percent for lumbosacral strain.  

In June 2012 and September 2014, the Board remanded the matter for additional evidentiary development.  In a January 2016 decision, the Board denied a schedular rating in excess of 20 percent for lumbosacral strain and remanded the issues set forth above for additional evidentiary development and due process considerations.  A Supplemental Statement of the Case (SSOC) was issued in June 2017.

A review of the record shows that the RO has substantially complied with all remand instructions.  The appellant and his attorney have not contended otherwise.  Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to service connection for diabetes and high blood pressure, secondary to lumbosacral strain have been raised by the record in an August 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  The appellant's constant back pain, limitation of motion, interference with sitting and standing, and neurological symptoms are contemplated by the schedular rating criteria, and symptoms of the appellant's service-connected lumbosacral strain do not cause marked interference with employment.

2.  Since the date of receipt of the claim, the appellant's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for referral of the claim for increased rating for lumbosacral strain to the Director of Compensation and Pension for extraschedular consideration have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.321(b)(1) (2016).

2.  The criteria for a total rating based on individual unemployability due to service-connected disabilities (TDIU) have not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Neither the appellant nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).



II.  Applicable Law

      A.  Standard of Proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

      B.  Extraschedular Ratings

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to the describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.




      C.  TDIU

VA disability ratings are based, as far as practicable, on the average impairment of earning capacity attributable to disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Id.

Where the schedular rating is less than total, a total disability rating may nonetheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability; provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).

For the purpose of finding one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. 38 C.F.R. § 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Thus, in any case where the veteran is unemployable by reason of service-connected disabilities but has failed to meet the percentage standards discussed above, rating boards will submit the case to the Director, Compensation and Pension Service, for extra-schedular consideration under 38 C.F.R. § 4.16(b).

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion.  Individual unemployability, however, must be determined without regard to any nonservice-connected disabilities or advancing age.  38 C.F.R. §§ 3.341 (a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or maintain employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.


III.  Analysis

	A.  Evidence

Private treatment records in January 2005 and October 2007 document the appellant's complaints of back pain with pain radiating down his right leg.  The January 2005 straight leg raising test was positive.  The examiner noted giving way and weakness in the lower extremities.  

On VA examination in April 2005, the appellant complained of increased pain in his back and down his left leg due to a May 2005 fall that he treats with prescription medication.  He reported numbness and weakness in his left leg that is exacerbated by prolonged standing, prolonged sitting or any type of activity.  The appellant used a cane for ambulation.  The examiner noted that the appellant was in visible distress secondary to pain.  Range of motion testing was not performed due to the appellant's pain.  Straight leg raise test was positive in the left leg.  

In a June 2008 clinical note, the appellant reported low back pain with activity-related radiation into the left leg.  He stated that pain may occasionally, without provocation, radiate into the right leg, but the pain in the low back is constant and frequently radiates into the left leg with exertional activity.  The appellant stated he was self-employed in lawn maintenance and the pain interferes with the exertional activities required in lawn maintenance.  He stated that he received several epidurals from a private neurosurgeon in 2007 and early 2008, which afforded him five weeks of pain relief, but the pain came back stronger.  Spinal alignment was normal.  There was no lumbar tenderness or spasm.  Flexion was to 60 degrees and rotation was to 20 degrees. 

A July 2008 clinical note indicates that the appellant was self-employed as a lawn maintenance professional.

The appellant underwent a bilateral laminectomy and discectomy for decompression of the cal sac and nerve roots in September 2008.  

In a June 2009 clinical note, the appellant stated that he stopped taking his medications and stopped his lawn maintenance business.

The appellant was afforded a VA examination in August 2012.  He denied flare-ups.  Range of motion testing of the lumbar spine found forward flexion to 70 degrees with no objective evidence of painful motion and no change after repetition; extension to 25 degrees with pain beginning at 25 degrees and no change after repetition; right and left lateral flexion to 30 degrees with pain beginning at 30 degrees and no change after repetition; and right and left lateral rotation to 30 degrees with pain at 30 degrees and no change after repetition.  There was evidence of functional loss and/or functional impairment of pain on movement.  The examiner found no localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine.  Muscle strength testing, deep tendon reflexes, straight leg raising, and sensory examination were normal.  Although the appellant reported symptoms of bilateral lower extremity radiculopathy, the examiner found no objective evidence of bilateral lower extremity radiculopathy.  He further reported the regular use of a cane for his back and his left ankle.  The appellant reported that the back pain impacts his ability to work.  

The appellant stated that he was laid off in 2004 from a strenuous job as an electrician, where he had to lift heavy equipment often.  He reported that he started his own lawn maintenance/landscaping business, which is also physically demanding.  He stated that, since his 2008 back surgery, he is unable to do the physical work so he hired two employees.  He stated that he had someone drive him around to check on his workers and supervise them.  The VA examiner stated that the appellant's back and leg symptoms should not preclude light duty or sedentary gainful employment, but may limit strenuous occupations requiring heavy lifting or prolonged standing or walking.  The appellant stated, "I can't do anything because of the pain in my back."  

An October 2012 clinical note states that the appellant reported that he owns his own landscaping business, which requires heavy labor and lifting.  

An August 2014 clinical note states that the appellant reported that he treats his back pain with over-the-counter pain relievers and that bedrest relieves the pain. 

An August 2014 statement from the appellant's prior representative states that the appellant has gained weight, experienced high blood pressure, developed diabetes, and has not driven himself since 2008 due to his disabilities.

On VA examination in November 2014, the appellant reported constant pain that is aggravated by bending and prolonged sitting or standing.  He further reported occasional numbness to his left great toe.  The appellant denied flare-ups.  Range of motion testing of the lumbar spine found forward flexion to 60 degrees with pain beginning at 60 degrees and no change after repetition; extension to 20 degrees with pain beginning at 20 degrees and no change after repetition; right and left lateral flexion to 30 degrees with pain beginning at 30 degrees and no change after repetition; and right and left lateral rotation to 30 degrees with pain at 30 degrees and no change after repetition.  There was evidence of functional loss and/or functional impairment of less movement than normal and pain on movement.  The examiner noted tenderness to palpation of the lumbar paraspinal.  The examiner also noted no guarding or muscle spasms of the thoracolumbar spine.  Muscle strength testing, deep tendon reflexes, straight leg raising, and sensory examination were normal.  The appellant denied using any assistive device as a normal mode of locomotion.  The VA examiner found no intervertebral disc syndrome of the spine.  The examiner noted no impact on the appellant's ability to work.

A November 2014 clinical note documents complaints of intermittent sharp pain in the left leg with movement.  On VA examination in November 2014, the appellant reported occasional numbness in the left great toe.  A December 2014 VA treatment report documents a negative bilateral straight leg raising test.  

A December 2014 clinical note states that the appellant reported a five-week history of low back pain with muscle spasms and occasional radiation.  He stated that he had a long car ride five weeks ago that aggravated his pain.  Evaluation revealed a spine tender to pressure over the left lumbosacral segment, with no palpable lumbar muscle spasm.  Neurological testing was normal.

An August 2015 clinical note states that the appellant complained of an acute flare in his low back pain, which went down to his left knee and both buttocks.  There was no history of recent trauma or heavy lifting.  Incontinence and weakness were denied.

A second August 2015 clinical note states that the appellant complained of severe back pain with intermittent numbness and tingling in the bilateral legs.  The appellant's wife reported that the appellant's mid-back is red and swollen, and that he had very limited mobility.  The appellant's wife observed the appellant getting out of bed and "buckling" when trying to stand upright.  The appellant described his pain as sharp, shooting, throbbing, pressure-like, and constant.  

A November 2015 clinical note states that the appellant had difficulty donning his left ankle orthosis due to his back pain.  He was noted to be independent in home exercise program, TENS use, and use of orthotics.

A March 2016 VA examination report for the left ankle states that the appellant is unable to climb stairs or ladders or walk more than one-quarter mile as a result of his left ankle disability.  However, clerical and sedentary occupations were noted to be otherwise neither limited nor precluded.

The appellant was afforded a VA examination for his low back disability in March 2016.  The claims file was reviewed.  The appellant stated that he has treated his back pain with over-the-counter painkillers.  Low back surgery in 2008 was noted to help, albeit temporarily.  The appellant described experiencing constant pain, aggravated by bending, prolonged sitting, or standing.  The appellant stated that he also uses heat and ice to treat his back.  Numbness in his left great toe was also noted.  Flare-ups were denied.  Range of motion testing revealed flexion to 40 degrees and extension to 10 degrees.  Right and left lateral flexion and right and left lateral rotation were to 20 degrees each.  Range of motion contributed to functional loss in that the appellant is unable to pick objects up off the floor.  Flexion, extension, right lateral flexion, and left lateral flexion ranges of motion exhibited pain.  There was evidence of pain with weight bearing.  There was objective evidence of localized tenderness or pain on palpation of the midline L5-S1 area and adjacent paraspinous muscles and bilateral sacroiliac joints.  The appellant was unable to perform repetitive-use testing because it was too painful.  The VA examiner stated that, as the appellant was not having a flare-up, it would only be speculative to report additional loss of range of motion, and whether pain, weakness, fatigability, or incoordination could significantly limit functional lability during flare-ups, or when the joint or spine is used repeatedly over a period of time.  Muscle spasms in the midline L5-S1 area and adjacent paraspinous muscles and bilateral sacroiliac joints were observed.  Local tenderness and guarding, resulting in abnormal gait or abnormal spinal contour, were observed in the same location.  Additional contributing factors of disability included less movement than normal, instability of station, disturbance of locomotion, and disturbance with sitting and standing.  Radiculopathy of the sciatic nerve was noted bilaterally.  There was no ankylosis of the spine.  The appellant was observed to have intervertebral disc syndrome; however, the appellant had no episodes of acute signs and symptoms that required physician-prescribed bedrest in the past 12 months.  The appellant wears braces on the left ankle and lumbar spine for service-connected disabilities and also uses a cane.  A vertical midline scar measuring 6 cm. by 0.2 cm. was observed.  Arthritis was documented via imaging studies.  

The appellant reported constantly worsening symptoms that preclude him from performing actual physical labor in his lawn care business.  He stated that he is only able to work in a supervisory capacity, although his customers expect him to be on the job sites.  The appellant stated that he cannot ride in a motor vehicle for more than 30 minutes without stopping to stretch, cannot lift greater than 10 pounds, and cannot bend; thus, he must hire others to do the physical work for his lawn care service.  The appellant stated that he experiences burning back pain which shoots into the right buttock and bilateral legs after riding in a motor vehicle for 30 minutes or when he puts his feet on the floor in the morning.  Medications help the pain somewhat, although he states that he experiences more frequent bowel movements with occasional diarrhea as a result.  The appellant reported that he is unable to pick objects up off the floor, ride in a motor vehicle for more than 30 minutes, sit in a hard-backed chair for more than 10 minutes without beginning to alternate standing and sitting, bend and stoop, and lift, push, or pull objects greater than 10 pounds.  However, he stated that he has no problem grasping objects greater than 10 pounds.  The VA examiner stated that clerical and sedentary occupations are otherwise neither limited nor precluded.

The appellant's Application for Increased Compensation Based on Unemployability was received in March 2016.  He reported that he is unable to work due to his left ankle and low back disabilities.  He stated that he has been treated by doctors from March 2015 to present.  He reported that his disability first affected full-time employment, he last worked full-time, and he became too disabled to work in August 2008.  He stated that the most money he ever earned in one year was $50,000 in 1999, when he worked as an electrician.  He stated that he is self-employed running a landscaping company, works three to five hours a week, has worked in this position from April 2004 to present, is currently not working due to illness, and his highest gross earnings per month were $4,400.  He stated that his total earned income for the past 12 months is $22,800.  The appellant stated that he left his last job due to his disability.  The appellant reported that he completed high school and has training in electrical and welding.  He stated that he is the owner of his landscaping company, but is unable to perform duties.  Thus, he has hired others to do the physical work.  He stated that he pays the workers, and for fuel and supplies; and there is nothing left for him afterward.

The appellant was afforded a VA Social Work and Industrial Survey in March 2016.  He was noted to have continued to maintain his landscaping business.  The appellant reported being able to supervise his employees and communicate with customers.  Limitations when standing, sitting while using heavy equipment, bending, and walking were reported.  The appellant stated that he had an approximately 80 percent reduction in his ability to engage in the physical requirements of the job.  No impairments in the sedentary aspects of his job were reported.  The appellant is a high school graduate and earned a certificate in industrial/technical and welding at a technical school.  His highest-paid position was $15.50 an hour in 2001.  He stated that he loves to work but can't.  The appellant is the business owner of a landscaping service.  The appellant stated that he has been self-employed with his landscaping business since 2004.  His gross income is $65,000 annually.  After paying expenses and employees, he reports making $8,000.  The appellant is not working at an occupation or position below his education or training level. The appellant ambulated adequately with a cane.  His wife helps him dress.  He reports that he checks on his employees and customers at 9:00 am.  He stated that he spends time at home to avoid ankle swelling and to reduce pain.  The appellant was noted to work full-time as a small business owner.  The appellant manages his work crew.  The appellant reported that he is unable to run equipment or engage in the landscaping work physically, but he continues to supervise his crew.

A May 2017 clinical note states that the appellant wears an ankle brace, which controls the instability of his left ankle.  However, the pain has worsened.  The appellant stated that he cannot perform lawn maintenance, and cannot stand for more than two to three hours per day.

B.  Entitlement to an extraschedular evaluation for the service-connected low back disability

The Board finds that the schedular rating criteria adequately describe the appellant's symptoms of his low back disability.  The appellant's symptoms of pain, limited range of motion, interference with standing and sitting, and the resulting impairment, are specifically contemplated by the rating schedule as part of the Schedule of Ratings for the Musculoskeletal System.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the appellant's disability picture.  While difficulty performing lawn care work, bending, lifting, walking, standing, sitting, driving, and climbing are not directly contemplated by the rating criteria, it is inherently contemplated by the assigned ratings for limitation of motion of the lumbar spine.  In short, there is nothing exceptional or unusual about the appellant's lumbar spine disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  As the schedular criteria are adequate to evaluate the appellant's low back disability, referral for a higher rating on an extraschedular basis is not warranted.  38 C.F.R. § 3.321(b)(1).

The Board also notes that the appellant's neurologic impairments of the left and right lower extremities, associated with his lumbosacral strain, and his surgical scar, status post lumbar laminectomy and discectomy, have been separately rated.

The appellant's symptoms of his low back disability are fully contemplated by the applicable rating criteria.  Thus, consideration of whether the appellant's disability picture exhibits other related factors, such as those provided by the regulations as "governing norms," is not required.  As the schedular criteria are adequate to evaluate the appellant's low back disability, referral for a higher rating on an extraschedular basis is not warranted.  38 C.F.R. § 3.321(b)(1).

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However there are no symptoms caused by service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the appellant for a disability that can be attributed to the combined effect of multiple conditions.

For the reasons and bases discussed above, entitlement to an extraschedular evaluation for service-connected lumbosacral strain is denied.

	C.  Entitlement to TDIU

The appellant contends that he became too disabled to work in August 2008.  During the March 2016 Social Work and Industrial Survey, he reported that, despite limitations when standing, sitting while using heavy equipment, bending, and walking, he was capable of supervising his employees and communicating with his customers.  He reported that he was approximately 80 percent less capable of performing the physical aspects of lawn care, but did not report any impairments with respect to the sedentary aspects of his job.

The appellant's combined evaluation for compensation is 40 percent from February 15, 2005, and 70 percent from March 17, 2016.  His neurologic impairment of the left lower extremity was rated at 10 percent disabling from February 15, 2005, and 40 percent from March 17, 2016.  His lumbosacral strain is rated at 20 percent disabling, from May 15, 1999.  His left ankle ligament injury is rated at 10 percent from March 31, 1992.  His neurologic impairment of the right lower extremity is rated at 10 percent from February 15, 2005.  His postoperative hemorrhoids are noncompensable from March 31, 1992.  His surgical scar is noncompensable from September 16, 2008. 

Although the appellant does not meet the schedular criteria for TDIU for the entire period on appeal, as discussed above, in any case where the veteran is unemployable by reason of service-connected disabilities but has failed to meet the percentage standards discussed above, rating boards will submit the case to the Director, Compensation Service, for extra-schedular consideration under 38 C.F.R. § 4.16(b).  

In the case at hand, however, referral for extra-schedular consideration is not warranted because, upon weighing the evidence, the most probative evidence of record establishes that the appellant's service-connected disabilities do not preclude substantially gainful employment for any period on appeal.

The VA examiners consistently determined that, although he is unable to perform physical labor, the appellant is capable of performing a sedentary job.  Further, the appellant does in fact perform a sedentary job as the owner of a landscaping business, and has done so for the entire period on appeal, notwithstanding the appellant's June 2009 statement that he stopped his lawn maintenance business.  

The Board notes that, in March 2016, the appellant reported earning only $8,000 after paying his employees and expenses.  The Board has considered that marginal employment shall not be considered substantially gainful employment.  See 38 C.F.R. § 4.16(a).  However, the sole fact that a veteran earned a low wage is not enough.  The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the veteran is actually employed or can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In this case, the most probative evidence establishes that the appellant is not unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Although his service-connected disabilities impair his ability to engage in manual labor, the record reflects that he is capable of performing sedentary work.

While the Board recognizes the limitations the appellant faces due to his service-connected disabilities, these limitations were considered in the disability ratings he receives for those disabilities.  Again, the assignment of the schedular ratings is recognition of the functional limitations caused by his disabilities, and those ratings contemplate the severity and overall impact the symptoms have on his life.  However, despite these limitations, the Board finds that the most probative evidence shows that the appellant is not unable to secure or maintain substantially gainful employment due solely to his service-connected disabilities.  Rather, the Board finds that the appellant was capable of performing the physical and mental acts required for employment.  

For the reasons and bases discussed above, entitlement to TDIU is denied.


ORDER

Entitlement to an extraschedular evaluation for service-connected lumbosacral strain is denied.

Entitlement to TDIU is denied.




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


